Filed 10/15/15 P. v. Alcarazfranco CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H041542
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1484562)

         v.

OSCAR OMAR ALCARAZFRANCO,

         Defendant and Appellant.


         Defendant Oscar Omar Alcarazfranco appeals from an order committing him to
the State Department of State Hospitals after a finding of incompetency to stand trial
under Penal Code section 1370.1 Appointed counsel filed an opening brief which states
the case and the facts, but raises no specific issues. Counsel asks this court for an
independent review of the record pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende) or, in the alternative, that we exercise our discretion to retain the appeal (see
Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544, fn. 7 (Ben C.)).
         We notified Alcarazfranco of his right to file a letter brief within 30 days. That
time has passed and we have not received any response from Alcarazfranco.
I.       FACTUAL AND PROCEDURAL BACKGROUND
         On June 5, 2014, the Santa Clara County District Attorney filed a felony
complaint charging Alcarazfranco with second degree robbery of a person 65 years of



         1
             Unspecified statutory references are to the Penal Code.
age or older (§§ 211, 212.5, subd. (c), 667.9, subd. (a)), resisting or obstructing a public
officer (§ 148, subd. (a)(1)) and providing a false name to a peace officer (§ 148.9).
       On July 7, 2014, Alcarazfranco’s counsel declared a doubt as to his client’s
competence. The trial court suspended proceedings and appointed two doctors to
evaluate Alcarazfranco’s competence pursuant to sections 1368.1 and 1369. Both
doctors found Alcarazfranco not competent to stand trial. On September 17, 2014,
Alcarazfranco, through counsel, requested a court trial and the parties submitted the
matter on the two reports, which were admitted into evidence. The court found
Alcarazfranco not competent to stand trial and referred him to “South Bay Conditional
Release Program” for a placement evaluation. Following a subsequent capacity hearing,
Alcarazfranco was ordered committed to the State Department of State Hospitals for
placement, with an 18-month review hearing scheduled for April 6, 2016. This timely
appeal ensued.
       When an indigent defendant files his first appeal in a criminal case, as a matter of
right, he is entitled to have the court independently review the record when appointed
counsel files a brief indicating that he or she has found no arguable issues. (Anders v.
California (1967) 386 U.S. 738, 739, 744; Wende, supra, 25 Cal.3d 436; Ben C., supra,
40 Cal.4th at p. 535.) This right to independent review by the appellate court does not
extend to judgments that are civil in nature, even when those judgments result in the
deprivation of a liberty interest. (See Ben C., supra, at pp. 535, 537, 544 [no Wende
review in Lanterman-Petris-Short Act (Welf. & Inst. Code, §§ 5000-5550)
conservatorship appeals]; In re Sade C. (1996) 13 Cal.4th 952, 959 [no Wende review in
appeals from orders affecting parental custody in juvenile dependency cases]; People v.
Taylor (2008) 160 Cal.App.4th 304, 308, 313 [Wende review not required in appeal from
order declaring the appellant a mentally disordered offender]; People v. Dobson (2008)
161 Cal.App.4th 1422, 1425 [no Wende review of order denying outpatient status
pursuant to petition to restore competency under § 1026.2].)
                                              2
       The underlying order declaring Alcarazfranco incompetent to stand trial is a
judgment in a special proceeding. (People v. Lawley (2002) 27 Cal.4th 102, 131
[although it arises in the context of a criminal trial, a competency hearing is a special
proceeding, governed generally by the rules applicable to civil proceedings]; People v.
Stanley (1995) 10 Cal.4th 764, 807 [a proceeding to determine the mental competence of
a criminal defendant to stand trial pursuant to § 1368 is a special proceeding civil in
nature]; People v. Masterson (1994) 8 Cal.4th 965, 969-970 [a proceeding to determine
competency to stand trial is neither a criminal action nor a civil action; rather, it is a
special proceeding].) As such, it is akin to the civil judgments noted above, to which
Wende does not apply.
       In assessing the risk that the absence of Anders/Wende review would result in the
erroneous resolution of competency appeals, we recognize there are numerous procedural
protections against unwarranted commitments, including ongoing supervision by the trial
court. (§ 1368 et seq.) The trial court’s ongoing supervision of Alcarazfranco provides
him with “a more immediate avenue for modification than that afforded by the more
cumbersome appellate review.” (Ben C., supra, 40 Cal.4th at p. 543.)
       In the instant case, appointed appellate counsel filed a brief setting out the
applicable facts and law, and informed the court that she found no arguable issues to be
pursued on appeal. As noted, this court invited Alcarazfranco to submit additional
briefing and state any grounds of appeal he may wish this court to consider, but he has
not done so.
       Accordingly, we dismiss the appeal.
II.    DISPOSITION
       The appeal is dismissed.




                                               3
                          Premo, Acting P.J.




      WE CONCUR:




             Elia, J.




             Mihara, J.




People v. Alcarazfranco
H041542